          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 1 of 20 Page ID #:442



           1   N. DENISE TAYLOR - State Bar No. 101434
               CHERIE L. LIEURANCE - State Bar No. 119979
           2   TAYLOR DEMARCO LLP
               1000 Wilshire Boulevard, Suite 600
           3   Los Angeles, CA 90017-2463
               Telephone: (213) 687-1600
           4   Facsimile: (213) 687-1620
               dtaylor@taylordemarco.com
           5   clieurance@taylordemarco.com
           6   Attorneys for Defendant,
               GEORGE TYNDALL, M.D.
           7

           8                          UNITED STATES DISTRICT COURT
           9                        CENTRAL DISTRICT OF CALIFORNIA
          10    JANE DOE,                                    No.: 2:18-cv-09530-SVW-GJS
          11                 Plaintiff,                      REPLY MEMORANDUM OF
                                                             POINTS AND AUTHORITIES IN
          12    v.                                           SUPPORT OF MOTION OF
 LLP




                                                             DEFENDANT GEORGE TYNDALL,
          13    UNIVERSITY OF SOUTHERN                       M.D. TO DISMISS PLAINTIFF’S
DEMARCO




                CALIFORNIA, a California Corporation,        FIRST AMENDED COMPLAINT
          14    BOARD OF TRUSTEES OF THE
                UNIVERSITY OF SOUTHERN                       Date: April 8, 2019
          15    CALIFORNIA, an entity, form unknown;         Time: 1:30 p.m.
                and GEORGE TYNDALL, M.D., an                 Dept.: Courtroom 10A
                individual, and DOES 1 through 100,
TAYLOR




          16
                inclusive,
          17
                             Defendants.
          18

          19                                                 Action Filed: November 9, 2018
                                                             Trial Date:   None
          20

          21         TO THE ABOVE-ENTITLED COURT AND TO PLAINTIFF, JANE DOE,
          22   THROUGH HER ATTORNEYS OF RECORD:
          23         Defendant, George Tyndall, M.D., submits the following Reply Memorandum
          24   of Points and Authorities in support of his Motion to Dismiss Plaintiff’s First
          25   Amended Complaint:
          26   ///
          27   ///
          28   ///
                                                        1
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 2 of 20 Page ID #:443



           1                                             TABLE OF CONTENTS
           2                                                                                                                          Page
           3   I.      PLAINTIFF’S CLAIMS ARE BARRED BY THE APPLICABLE
                       STATUTES OF LIMITATIONS ..................................................................... 6
           4
                       A.       Plaintiff Was Aware of Her Injuries and Their Cause Twenty-Seven
           5                    Years Ago – The Limitations Period Accrued at that Time ................... 6
           6           B.       Plaintiff’s Reliance on the Fraudulent Concealment Theory Is Not
                                Supported by the Law ............................................................................ 8
           7

           8
               II.     PLAINTFF HAS CONCEDED THAT HER THIRD AND FIFTH
                       CLAIMS MAY BE DISMISSED .................................................................. 11
           9

          10
               III.    PLAINTFF HAS FAILED TO STATE A CLAIM UNDER CAL. CIVIL
                       CODE § 51– HER SECOND CLAIM FOR RELIEF .................................... 11
          11

          12   IV.     PLAINTIFF FAILS TO STATE A CLAIM UNDER THE BANE ACT,
 LLP




                       CIVIL CODE § 52.1 – HER FOURTH CLAIM FOR RELIEF .................... 12
          13
DEMARCO




          14   V.      PLAINTIFF FAILS TO STATE FACTS A CLAIM FOR SEXUAL
                       ASSAULT – HER SIXTH CLAIM FOR RELIEF ........................................ 12
          15
               VI.     PLAINTIFF FAILS TO STATE A CLAIM UNDER CAL. CIVIL.
TAYLOR




          16
                       CODE § 1708.5 – HER SEVENTH CLAIM FOR RELIEF .......................... 13
          17

          18   VII. PLAINTIFF FAILS TO STATE A CLAIM AGAINST DR.
                    TYNDALL FOR CONSTRUCTIVE FRAUD – HER EIGHTH
          19        CLAIM FOR RELIEF .................................................................................... 14
          20
               VIII. PLAINTIFF FAILS TO STATE A CLAIM FOR INTENTIONAL
          21         INFLICTION OF EMOTIONAL DISTRESS – HER FOURTEENTH
          22         CLAIM FOR RELIEF .................................................................................... 14

          23   IX.     PLAINTIFF FAILS TO STATE A CLAIM FOR UNFAIR BUSINESS
          24           PRACTICES – PLAINTIFF’S SIXTEENTH CLAIM FOR RELIEF ........... 15

          25   X.      PLAINTIFF’S PUNITIVE DAMAGES SHOULD BE DISMISSE FOR
          26           FAILURE TO COMPLYWITH CAL. CODE OF CIVIL PROCEDURE §
                       425.13 ............................................................................................................. 16
          27

          28   XI.     CONCLUSION .............................................................................................. 17
                                                        2
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 3 of 20 Page ID #:444



           1
                                                     TABLE OF AUTHORITIES
           2
               Cases:                                                                                                         Page
           3
               Aleksick v. 7-Eleven, Inc.,
           4         205 Cal.App.4th 1176 (2012) ......................................................................... 15
           5   Allen v. Woodford, 2006,
                     U.S.Dist.LEXIS 45254 (E.D.Cal. 2006) ........................................................ 17
           6
               Asghari v. Volkswagen Group of Am., Inc.,
           7        42 F. Supp. 3d 1306 (C.D.Cal. 2013) ............................................................... 6
           8   Bernson v. Browning-Ferris Inds.,
                     7 Cal.4th 926 (1994) .......................................................................................... 8
           9
               Birdsong v. Apple, Inc.,
          10         590 F.3d 955 (9th Cir. 2009) .......................................................................... 16
          11   Burrows v. Redbus Cmty Hosp. Dist.,
                    188 F.R.D. 356 (N.D. Cal. 1997) ................................................................... 16
          12
 LLP




               Cel–Tech Comms., Inc. v. Los Angeles Cellular Tele. Co.,
          13
DEMARCO




                    20 Cal.4th 163 (1999) ..................................................................................... 15
          14   City and County of San Francisco v. Ballard,
                     136 Cal.App.4th 381 (2006) ........................................................................... 12
          15
               Cooper v. Superior Court,
TAYLOR




          16        56 Cal.App.4th 744 (1997) ........................................................................ 13, 17
          17   DeRose v. Carswell,
                    196 Cal.App.3d 1011 (1987) ,,,,.............................................................. 7, 8, 13
          18
               Elias v. Navasartian,
          19          2017 U.S.Dist.LEXIS 23229 (E.D.Cal. 2017) ......................................... 16, 17
          20   Gregory v. Albertsons, Inc.,
                    104 Cal.App.4th 845 (2002) ........................................................................... 15
          21
               Guerrero v. Gates,
          22        442 F.3d 697 (9th Cir. 2006) ........................................................................... 10
          23   Hughes v. Pair,
                    46 Cal.4th 1035 (2009) .......................................................................... 7, 11, 15
          24
               Jackson v. East Bay Hospital,
          25         980 F. Supp. 1341 (N.D. Cal. 1997) ............................................................... 16
          26   Leadsinger, Inc. v. BMG Music Publ'g,
                     512 F.3d 522 (9th Cir. 2008) ........................................................................... 18
          27

          28
                                                        3
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 4 of 20 Page ID #:445



           1                                   TABLE OF AUTHORITIES (Cont.)
           2
               Lukovsky v. City and County of San Francisco,
           3        535 F.3d 1044 (9th Cir. 2008) .................................................................... 9, 10
           4   Mark K. v. Roman Catholic Archbishop,
                    67 Cal.App.4th 603 (1998) ........................................................................ 9, 10
           5
               Marsha v. Gardner,
           6        231 Cal.App.3d 265 (1991) .............................................................................. 7
           7   Michaelian v. State Comp. Ins. Fund,
                    50 Cal.App.4th 1093 (1996) ........................................................................... 14
           8
               Pashley v. Pac. Elec. Ry. Co.,
           9         25 Cal.2d 226 (1944) .................................................................................... 8, 9
          10   Pillsbury, Madison & Sutro v. Lerner,
                      31 F.3d 924 (9th Cir. 1994) ............................................................................ 14
          11
               Rhodes v. Placer Cnty.,
          12        2011 U.S. Dist.LEXIS 35498 (E.D. Cal. 2011),
 LLP




                    adopted, 2011 U.S.Dist. LEXIS 47894 (E.D. Cal. 2011) ............................... 17
          13
DEMARCO




               Rivera v. Peri & Sons Farms, Inc.,
          14         735 F.3d 892 (9th Cir. 2013) ............................................................................. 6
          15   Scalia v. County of Kern,
                     308 F.Supp.3d 1064 (E.D.Cal. 2018) ............................................................. 16
TAYLOR




          16
               Shekarlab v. County of Sacramento, 2018 U.S.Dist.LEXIS 70579,
          17        (E.D. Cal. 2018) .............................................................................................. 17
          18   Shoyoye v. County of Los Angeles,
                    203 Cal.App.4th 947 (2012) ........................................................................... 12
          19
               Small v. Fritz Companies, Inc.,
          20         30 Cal.4th 167 (2003) ...................................................................................... 14
          21   Sonbergh v. MacQuarrie,
                    112 Cal.App.2d 771 (1952) .................................................................... 7, 8, 13
          22
               Thomas v. Hickman,
          23        2006 U.S. Dist. LEXIS 72988 (E.D. Cal. 2006) ............................................ 17
          24   Venegas v. County of Los Angeles,
                    32 Cal.4th 820 (2004) ..................................................................................... 12
          25

          26

          27

          28
                                                        4
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 5 of 20 Page ID #:446



           1                                    TABLE OF AUTHORITIES (Cont.)
           2   Statutes and Rules:
           3   Cal. Business & Profession Code § 17204 .............................................................. 16
           4   Cal. Civil Code § 51.9 ......................................................................................... 11, 18
           5   Cal. Civil Code § 52.1 .............................................................................................. 12
           6   Cal. Civil Code § 52.4 ........................................................................................ 11, 18
           7   Cal. Civil Code § 1708.5 .......................................................................................... 13
           8   Cal. Code of Civil Procedure § 335.1 ....................................................................... 11
           9   Cal. Code of Civil Procedure § 340.5 ....................................................................... 11
          10   Cal. Code of Civil Procedure § 425.13 ............................................................... 16-18
          11

          12
 LLP




          13
DEMARCO




          14

          15
TAYLOR




          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                        5
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 6 of 20 Page ID #:447



           1   REPLY MEMORANDUM OF POINTS AND AUTHORTIES IN SUPPORT OF
           2               MOTION TO DISMISS FIRST AMENDED COMPLAINT
           3                                               I.
           4                    PLAINTIFF’S CLAIMS ARE BARRED BY THE
           5                     APPLICABLE STATUTES OF LIMITATIONS
           6         A.     Plaintiff Was Aware of Her Injuries and Their Cause Twenty-Seven
           7                Years Ago – The Limitations Period Accrued at that Time.
           8         The First Amended Complaint (“FAC”) pleads facts which demonstrate
           9   plaintiff had the requisite knowledge back in 1991 to start the accrual of the
          10   limitations period, and where a complaint shows on its face it is barred by the
          11   applicable statute of limitations, the court may dismiss the complaint. Rivera v. Peri &
          12   Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013); Asghari v. Volkswagen Group of
 LLP




          13   Am., Inc., 42 F. Supp. 3d 1306, 1323 (C.D.Cal. 2013).
DEMARCO




          14         Plaintiff alleges that when she was seen by Dr. Tyndall, he engaged in an
          15   unnecessarily aggressive inspection of her private parts, felt her breasts, aggressively
TAYLOR




          16   moved his fingers, then a speculum, inside of her. Plaintiff, at that time, “sensed that
          17   Dr. Tyndall’s examination was more about his own personal enjoyment than anything
          18   helpful for her.” FAC, ¶ 5. Plaintiff also alleges at the time she was examined by Dr.
          19   Tyndall, he made an inappropriate and demeaning remark to her when she expressed
          20   difficulty in removing her tampon. Plaintiff alleges Dr. Tyndall commented to her,
          21   “[y]ou are such an idiot – don’t you know it’s not a black hole? Haven’t you had sex
          22   before?” FAC, ¶¶ 5-6. Plaintiff has repeatedly admitted that as a result of Dr.
          23   Tyndall’s conduct she was caused “permanent and continuing injur[ies],” including
          24   “great mental, physical and nervous pain, suffering…and shock.” Id., ¶¶ 68, 79, 91,
          25   102, 116, 123, 150, 195, 202. Plaintiff was aware of her injuries and the cause of
          26   those injuries in 1991, when they allegedly occurred. It cannot therefore be disputed
          27   that plaintiff suspected (“sensed”) wrongdoing twenty-seven years ago.
          28         In plaintiff’s opposition she glosses over the actual facts, hoping the court
                                                        6
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 7 of 20 Page ID #:448



           1   accepts her conclusory assertions that she did not discover her claims until 2018.
           2   Pltf’s Opp., pp. 5:20-7:23, These assertions are contradicted by her own allegations in
           3   the FAC: that when she read 2018 LA Times news article, it “brought forth a
           4   realization that she had been betrayed and violated” by USC, and the horror and
           5   reality of Dr. Tyndall’s medical care “set in” and caused “a recurrence” of those
           6   injuries. FAC, ¶¶ 7, 151. These allegations demonstrate Plaintiff had actual
           7   knowledge in 1991, at the time of the purported encounter with Dr. Tyndall. Plaintiff’s
           8   assertions that the facts “set in” when she read 2018 Times article does not constitute
           9   “later discovery” of those injuries and cause for purposes of tolling the statute of
          10   limitations.
          11         Plaintiff has not plead facts showing that she had an inability to discover her
          12   claims at the time of Dr. Tyndall’s examination, or at any time in the following 27
 LLP




          13   years, despite reasonable diligence.
DEMARCO




          14         By their very nature, the intentional tort claims plaintiff has made against Dr.
          15   Tyndall: assault, battery, sexual harassment and intentional infliction of emotional
TAYLOR




          16   distress (IIED), carry with them an "awareness of harm.”1 As to such claims, the
          17   discovery rule cannot apply. See DeRose v. Carswell, 196 Cal.App.3d 1011, 1015-
          18   1018 (1987) (affirming the order sustaining defendant’s demurrer on statute of
          19   limitations grounds, finding delayed discovery rule did not apply to claims for assault,
          20   battery and IIED); Sonbergh v. MacQuarrie, 112 Cal.App.2d 771, 772-774 (1952) (a
          21   battery or a cause of action for negligently harming a person or a thing is complete,
          22   and the limitations period accrues upon physical contact even though there is no
          23   observable damage at the time of contact); Marsha v. Gardner, 231 Cal.App.3d 265,
          24   271-273 (1991) (finding delayed discovery inapplicable to 32 year-old plaintiff’s
          25
                     1
          26
                       To recover damages on an IIED claim plaintiff would have had to have been
               subjected to “outrageous conduct” and, as a result, suffered “emotional distress of such
          27
               substantial quality or enduring quality that no reasonable person in civilized society
               should be expected to endure it.” Hughes v. Pair, 46 Cal.4th 1035, 1039-1040 (2009).
          28
               Knowledge of such harm and its cause would have been known to plaintiff at the time
               of the alleged outrageous conduct giving rise thereto.
                                                        7
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 8 of 20 Page ID #:449



           1   complaint against stepfather for sexual molestation of plaintiff that occurred when
           2   plaintiff was between the ages of 8 and 15).
           3         Plaintiff’s opposition ignores the holdings in DeRose and Sonbergh, which were
           4   cited in Defendant’s Motion to Dismiss, P&A’s, pp. 18:24-19:12. 2
           5         B.     Plaintiff’s Reliance on the Fraudulent Concealment Theory Is Not
           6   Supported by the Law.
           7         Under the fraudulent concealment theory, “a defendant's fraud in concealing a
           8   cause of action against him tolls the applicable statute of limitations, but only for that
           9   period during which the claim is undiscovered by plaintiff or until such time as
          10   plaintiff, by the exercise of reasonable diligence, should have discovered it." Bernson
          11   v. Browning-Ferris Inds., 7 Cal.4th 926, 931 (1994).
          12         The case relied on by plaintiff, Pashley v. Pac. Elec. Ry. Co., 25 Cal.2d 226
 LLP




          13   (1944), illustrates the type of fraudulent conduct that may give rise to fraudulent
DEMARCO




          14   concealment, which is distinguishable from the instant case. In Pashley, plaintiff
          15   suffered an eye injury while on a streetcar negligently operated by defendant. The
TAYLOR




          16   defendant directed plaintiff to go to certain eye specialists who were employed by the
          17   defendant. These defendant-employed physicians examined plaintiff’s eye and
          18   removed splinters of glass, told him he must not go to any other physician and that if
          19   he did, they would not be responsible. The plaintiff was also told by these physicians
          20   that his eye wounds would heal quickly, and he would have no further trouble; he was
          21   suffering mainly from shock; and that he should return in two years for a final check-
          22   up. When plaintiff followed the physicians’ directions and returned in two years, he
          23   was advised by those same physicians that the cure was complete, and his eye was in
          24   perfect condition; all the while knowing his injury would eventually cause a cataract
          25

          26         2
                       Plaintiff does cite to DeRose, in her opposition, but only for the proposition that
          27
               sexual assault constitutes outrageous conduct, Pltf’s Opp., P&A’s, p. 14:13-19, an
               argument which reinforces defendant’s point here, that such conduct would have put
          28
               plaintiff on notice of the alleged wrongdoing, in addition to injury and causation, at the
               time it occurred because it was purportedly outrageous.
                                                        8
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 9 of 20 Page ID #:450



           1   and destruction of eyesight. After plaintiff began having vision problems years later,
           2   he consulted an independent physician and discovered that damage had been caused to
           3   the delicate tissues of the eyeball at the time of the accident, which resulted in total
           4   and permanent blindness in his right eye. Id., at 227-228. The Court held that because
           5   the defendant had, through the misrepresentations to the plaintiff, prevented the
           6   plaintiff from bringing an action within the statute of limitations period, the defendant
           7   was estopped from relying on that defense. Id., at 231-232.
           8         Mark K. v. Roman Catholic Archbishop, 67 Cal.App.4th 603 (1998) and
           9   Lukovsky v. City and County of San Francisco, 535 F.3d 1044 (9th Cir. 2008), by
          10   contrast, illustrate what representations will not toll the limitation period, both of
          11   which were cited in Dr. Tyndall’s motion, P&A’s, pp. 19:26-20:7. The holdings in
          12   both cases require a finding that fraudulent concealment does not apply here.
 LLP




          13   Plaintiff’s opposition misrepresents the holding of the first and completely ignores the
DEMARCO




          14   second.
          15         In Mark K, the plaintiff, while a minor, was sexually molested by a priest. He
TAYLOR




          16   relied on fraudulent concealment to avoid a statute of limitations defense on his
          17   negligent supervision complaint against the church. He claimed the church had
          18   implied that it “was safe, and morally and spiritually beneficial to all children” and
          19   that he had not discovered, until later, that a year or two prior to his molestation the
          20   church had received reports of the priest sexually exploiting children and was on
          21   notice that it was foreseeable he would continue to do so. Despite these reports, the
          22   church failed to investigate the reports and protect plaintiff from the priest. Id., 67
          23   Cal.App.4th at 607-608. Plaintiff argued that the church owed him a fiduciary duty to
          24   disclose the accusations against the priest and that it breached that duty by failing to
          25   come forward with that information, which resulted in the tolling of the statute of
          26   limitations. Id., at 613. In affirming the trial court’s orders sustaining the church’s
          27   demurrer on statute of limitations grounds, the Court of Appeal rejected plaintiff’s
          28   theory. Noting that what the church failed to disclose “was merely evidence that the
                                                        9
                REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                      GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 10 of 20 Page ID #:451



            1   wrong had been committed,” the Court held:
            2          “If plaintiff’s approach were to prevail, then any time a tortfeasor failed
                       to disclose evidence that would demonstrate its liability in tort, the statute
            3          of limitations would be tolled under the doctrine of concealment.
                       Regardless of whether the issue is characterized as fraud by concealment
            4          or equitable estoppel, this is not the law.” Mark K., supra, 67 Cal.App.4th
                       613 (emphasis added).3
            5
                       Lukovsky, supra, 535 F.3d 1044, a Ninth Circuit case, followed the same
            6
                reasoning. The plaintiffs sought to avoid the statute of limitations in an employment
            7
                discrimination action, alleging that defendants prevented them from timely filing suit
            8
                by defendant’s misrepresentations about requiring written verification of qualifying
            9
                experience, concealing that they were hiring unqualified Asian and Filipino applicants
           10
                instead. Id., at 1051. The Ninth Circuit noted that under both California and federal
           11
                law, equitable estoppel, sometimes referred to as “fraudulent concealment,” “focuses
           12
 LLP




                on actions taken by the defendant to prevent a plaintiff from filing suit.” Id., at 1051-
           13
DEMARCO




                1052
           14
                       “The primary problem with plaintiffs’ argument is that their alleged basis
           15          for equitable estoppel is the same as their cause of action. As we have
                       previously explained, the plaintiff must point to some fraudulent
TAYLOR




           16          concealment, some active conduct by the defendant ‘above and beyond
                       the wrongdoing upon which the plaintiff’s claim is filed, to prevent the
           17          plaintiff from suing in time.” Lukovsky, supra, 535 F.3d at 1052, quoting
                       Guerrero v. Gates, 442 F.3d 697, 706 (9th Cir. 2006).
           18
                       Plaintiff’s theory of fraudulent concealment against Dr. Tyndall does not rise
           19
                above and beyond the alleged wrongdoing upon which her claims are based.
           20
                Plaintiff’s allegation of fraud is based on Dr. Tyndall’s alleged failure to disclose to
           21
                her that his conduct (i.e., the alleged inappropriate touching), was not medically
           22
                proper or within the standard of care. FAC, ¶ 56; Pltf’s Opp. P&A’s, p. 9:15-18.
           23
                Those allegations do not describe any further conduct above and beyond the
           24

           25
                       3
           26
                        Plaintiff, by her assertion that the holding in Mark K. was based on the finding
                that there was “no allegation... that the church concealed the fact of plaintiff’s
           27
                underlying injury,” see Pltf’s Opp. P&A’s, p. 9:21-24, misrepresents the true holding
                of that case. Even if plaintiff’s representation of the holding were correct, that would
           28
                not help plaintiff and neither word her reliance on Pahsley. Plaintiff does not allege
                that Dr. Tyndall concealed plaintiff’s underlying injuries or cause.
                                                        10
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 11 of 20 Page ID #:452



            1   wrongdoing itself and do not demonstrate that this failure was intended to prevent
            2   plaintiff from bringing suit within the applicable statute of limitations period.
            3         It is not disputed that several limitations periods are applicable to plaintiffs’
            4   claims, the longest of which is four years, Cal. Business & Professions Code § 17208
            5   (applicable to plaintiff’s unfair business practices claim, only). Plaintiff’s lawsuit was
            6   brought 27 years after the statute of limitations accrued. Plaintiff’s Complaint is
            7   twenty-three years too-late and is barred in its entirety.
            8                                               II.
            9               PLAINTIFF HAS CONCEDED THAT HER THIRD AND
           10                         FIFTH CLAIMS MAY BE DISMISSED
           11         Plaintiff has conceded that her Third and Fifth Claims, based on Cal. Civil Code
           12   §§ 51.9 and 52.4 may be dismissed. Pltf’s Opp., P&A’s, p. 11:4-11.)
 LLP




           13                                              III.
DEMARCO




           14               PLAINTIFF HAS FAILED TO STATE A CLAIM UNDER
           15           CAL. CIVIL CODE § 51– HER SECOND CLAIM FOR RELIEF
TAYLOR




           16         Defendant maintains that this claim is barred by the applicable statute of
           17   limitations, whether that be the one-year limitations period applicable to claims arising
           18   out of the rendition of professional services, Cal. Code of Civil Procedure § 340.5 or
           19   the two-year limitations period applicable to claims for personal injuries in general.
           20   Cal. Code of Civil Procedure § 335.1.
           21         Plaintiff’s opposition clarifies that her claim under the Unruh Act is for sexual
           22   harassment, a form of sexual discrimination. Pltf’s Opp. P&A’s., p. 10:22-11:3.
           23         To be actionable under both California and federal law, sexual harassment must
           24   be “pervasive or severe.” See Hughes, supra, 46 Cal.4th 1035, 1042-1046 (discussing
           25   sexual harassment under federal and state law).
           26         Had plaintiff been subjected to pervasive or severe harassment by Dr. Tyndall,
           27   certainly she would have been aware of it at the time it happened and, thus, her claims
           28   would have accrued at that time. Plaintiff cannot reasonably rely on any form of
                                                        11
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 12 of 20 Page ID #:453



            1   delayed discovery theory under these circumstances to avoid the statute of limitations
            2   bar.
            3                                               IV.
            4    PLAINTIFF FAILS TO STATE A CLAIM UNDER THE BANE ACT, CIVIL
            5                  CODE § 52.1 – HER FOURTH CLAIM FOR RELIEF
            6          Plaintiff intentionally misconstrues both the Bane Act and Dr. Tyndall’s
            7   argument with respect thereto. She has not addressed any of the legal authority cited
            8   by defendant in the motion to dismiss; this is because she cannot dance around it.
            9          The mere fact that plaintiff has a Constitutional right to be free from sexual
           10   harassment, which she alleges she was deprived of, Pltf’s Opp., p. 11:20-24, does not
           11   alone constitute a Bane Act claim.
           12          Liability under Cal. Civil Code § 52.1 requires an attempted or completed act of
 LLP




           13   interference with a legal right, accompanied by a form of coercion. City and County of
DEMARCO




           14   San Francisco v. Ballard, 136 Cal.App.4th 381, 408 (2006); see also Venegas v.
           15   County of Los Angeles, 32 Cal.4th 820, 843 (2004). Statutory or common law
TAYLOR




           16   remedies are already available to redress interference with constitutional rights.
           17   Section 52.1 focuses specifically on the additional element of coercion. Shoyoye v.
           18   County of Los Angeles, 203 Cal.App.4th 947, 959 (2012).         It is that additional
           19   element – the coercion – that plaintiff fails to allege. That failure renders plaintiff’s
           20   claim under the Bane Act insufficient.
           21                                                V.
           22     PLAINTIFF FAILS TO STATE A CLAIM FOR SEXUAL ASSAULT – HER
           23                               SIXTH CLAIM FOR RELIEF
           24          Accepting as true for purposes of argument plaintiff’s conclusory allegation that
           25   she was placed in apprehension of harmful or offensive touching by Dr. Tyndall at the
           26   time of the examination, Dr. Tyndall’s point that plaintiff cannot rely on a delayed
           27   discovery argument to avoid the statute of limitations bar is significantly reinforced.
           28   Plaintiff’s allegation establishes she had knowledge of the alleged wrongdoing when it
                                                        12
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 13 of 20 Page ID #:454



            1   purportedly happened, in addition having knowledge at that time of any injury she
            2   purportedly suffered as a consequence, and the reason for the injury. This very same
            3   point was recognized in the holdings in DeRose and Sonberg, that there can be no
            4   delayed discovery when a plaintiff asserts a claim for assault, battery or intentional
            5   infliction of emotional distress. DeRose, supra, 196 Cal.App.3d 1011, 1018 and
            6   Sonbergh, supra, 112 Cal.App.2d 771, 772-774,
            7                                              VI.
            8         PLAINTIFF FAILS TO STATE A CLAIM UNDER CAL. CIVIL. CODE §
            9                     1708.5 – HER SEVENTH CLAIM FOR RELIEF
           10           Plaintiff admits that she “consented to a gynecological exam” by Dr. Tyndall.
           11   Pltf’s Opp. P&A’s, p. 13:5-6. Under Cal. Civil Code § 1708.5 a person commits a
           12   sexual battery when he “[a]cts with the intent to cause a harmful or offensive contact
 LLP




           13   with an intimate part of another, and a sexually offensive contact with that person
DEMARCO




           14   directly or indirectly results.” Id. “Offensive contact” means contact that offends a
           15   reasonable sense of personal dignity. Id., subd. (f). In this case, whether any touching
TAYLOR




           16   constituted “offensive contact” must be evaluated in the context of a gynecological
           17   examination. By its very nature, a gynecological examination involves a touching of
           18   the patient's "intimate parts" as described in Section 1708.5. Cooper v. Superior
           19   Court, 56 Cal.App.4th 744, 751 (1997) (“[a] doctor rendering gynecological care,
           20   cannot render the full panoply of gynecological services without touching, probing or
           21   otherwise manipulating a woman's genitalia.”).
           22           Plaintiff has not pled facts showing that Dr. Tyndall’s touching, including the
           23   insertion of his fingers inside her vagina and anus and the insertion of a speculum,
           24   were not proper and appropriate procedures in a gynecological examination or that Dr.
           25   Tyndall exceeded plaintiff’s consent.
           26   ///
           27   ///
           28   ///
                                                        13
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 14 of 20 Page ID #:455



            1                                              VII.
            2     PLAINTIFF FAILS TO STATE A CLAIM AGAINST DR. TYNDALL FOR
            3          CONSTRUCTIVE FRAUD – HER EIGHTH CLAIM FOR RELIEF
            4         Defendant pointed out in his motion that it was unclear upon what basis
            5   plaintiff was asserting a claim for constructive fraud against Dr. Tyndall, as all of
            6   plaintiff’s allegations of constructive fraud appear to be directed at USC. Defendant’s
            7   Mot. to Dis., p. 27:14-25.
            8         Plaintiff’s opposition asserts that her claim is based on Dr. Tyndall failing to
            9   “disclose his sexually abusive proclivities and inappropriateness of his examination,”
           10   Pltf’s Opp. P&A’s, pp. 13:21-26, citing FAC, ¶¶ 130, 138, 140, 142. These
           11   paragraphs do not clearly state that Dr. Tyndall failed to make any such disclosures.
           12   And while such allegations might arguably be inferred, constructive fraud must be
 LLP




           13   pled with factual specificity. Small v. Fritz Companies, Inc., 30 Cal.4th 167, 184
DEMARCO




           14   (2003); see also Pillsbury, Madison & Sutro, supra, 31 F.3d 924, 928 (describing
           15   federal pleading standards). Plaintiff has also failed to allege any facts demonstrating
TAYLOR




           16   Dr. Tyndall had any sexually abusive proclivities about which he hid from or failed to
           17   disclose to her, or that his examination(s) were inappropriate.
           18                                             VIII.
           19   PLAINTIFF FAILS TO STATE A CLAIM FOR INTENTIONAL INFLICTION
           20    OF EMOTIONAL DISTRESS – HER FOURTEENTH CLAIM FOR RELIEF
           21         As with the claim for sexual battery, plaintiff has not plead facts showing Dr.
           22   Tyndall’s gynecological examination of plaintiff was inappropriate. She has only pled
           23   conclusory allegations, which are insufficient. Pillsbury, Madison & Sutro, supra, 31
           24   F.3d 924, 928; see also Michaelian v. State Comp. Ins. Fund, 50 Cal.App.4th 1093,
           25   1114 (1996) (holding claim for intentional infliction of emotional distress must be
           26   plead with specific facts). Further, plaintiff has failed to plead facts showing Dr.
           27   Tyndall engaged in outrageous conduct, facts upon which a claim for intentional
           28   infliction of emotional distress (IIED) must be based.
                                                        14
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 15 of 20 Page ID #:456



            1             Plaintiff’s reliance on in support of her contentions regarding what is necessary
            2   to plead emotional distress for purposes of an IIED claim is not well founded. The
            3   California Supreme Court more recently made clear in Hughes v. Pair, 46 Cal.4th 1035
            4   (2009), that to establish a claim for IIED a plaintiff must show severe emotional
            5   distress -- this means emotional distress of such substantial quality or enduring
            6   quality that no reasonable person in civilized society should be expected to endure it.
            7   Id., at 1051. Plaintiff’s allegations of emotional distress (great pain of mind and
            8   body, shock, emotional distress, embarrassment, loss of self-esteem, disgrace, FAC, ¶
            9   202), do not show any greater degree of emotional distress which the Supreme Court
           10   found insufficient in Id. (plaintiff’s “assertions that she has suffered discomfort,
           11   worry, anxiety, upset stomach, concern, and agitation as the result of defendant's
           12   [conduct] do not comprise ‘emotional distress of such substantial quality or enduring
 LLP




           13   quality that no reasonable [person] in civilized society should be expected to endure
DEMARCO




           14   it.’”).
           15                                                 IX.
TAYLOR




           16             PLAINTIFF FAILS TO STATE A CLAIM FOR UNFAIR BUSINESS
           17             PRACTICES – PLAINTIFF’S SIXTEENTH CLAIM FOR RELIEF
           18             The Unfair Competition Law ("UCL") describes unfair competition as
           19   including "unlawful, unfair or fraudulent business practice," which, in turn, has been
           20   consistently interpreted by the courts as including anything that can be called a
           21   business practice and that at the same time is forbidden by law. Cel–Tech Comms.,
           22   Inc. v. Los Angeles Cellular Tele. Co., 20 Cal.4th 163, 180 (1999).. Conduct which is
           23   not proscribed by any statute or regulation does not constitute unfair competition.
           24   Aleksick v. 7-Eleven, Inc., 205 Cal.App.4th 1176, 1192 (2012) (an unfair competition
           25   claim, must be tethered to specific constitutional, statutory or regulatory provisions);
           26   Gregory v. Albertsons, Inc., 104 Cal.App.4th 845, 854 (2002) (same).
           27             Plaintiff states that she has asserted multiple statutory violations that may serve
           28   as a basis for her UCL claim. However, plaintiff must plead facts demonstrating a
                                                        15
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 16 of 20 Page ID #:457



            1   claim under those statutes exists, and failing to do so, she cannot rely on those statutes
            2   for her UCL claim.
            3         Further, to have standing to bring a claim under the UCL, the plaintiff must
            4   show actual injury occurred, and a loss of money or property resulted as a
            5   consequence of the unfair competition. Cal. Business & Profession Code § 17204. She
            6   must show a distinct and palpable injury -- "an invasion of a legally protected interest
            7   which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or
            8   hypothetical.” Birdsong v. Apple, Inc., 590 F.3d 955, 960 (9th Cir. 2009). Plaintiff’s
            9   conclusory allegation that she suffered economic loss due to defendant’s alleged
           10   wrongful conduct, FAC, ¶ 222; Pltf’s Opp. P&A’s p. 15:20-21, does not meet this
           11   requirement.
           12                                               X.
 LLP




           13       PLAINTIFF’S PUNITIVE DAMAGES SHOULD BE DISMISSED FOR
DEMARCO




           14      FAILURE TO COMPLY WITH CAL. CODE OF CIVIL PROCEDURE §
           15                                            425.13
TAYLOR




           16         Federal district courts are divided on whether Cal. Code of Civil Procedure §
           17   425.13 applies in federal court. The Ninth Circuit has not resolved the issue. See
           18   Elias v. Navasartian, 2017 U.S.Dist.LEXIS 23229, *16 (E.D.Cal. 2017) (“[i]n the
           19   absence of direction from the Ninth Circuit, this court is persuaded by those of its
           20   sister courts that have found § 425.13 applicable in federal court”).
           21         Plaintiff asserts that the weight of authority holds that Section 425.13 is a
           22   procedural statute and therefore does not apply in federal court, citing Jackson v. East
           23   Bay Hospital, 980 F. Supp. 1341 (N.D. Cal. 1997), Burrows v. Redbus Cmty Hosp.
           24   Dist., 188 F.R.D. 356 (N.D. Cal. 1997) and Scalia v. County of Kern, 308 F.Supp.3d
           25   1064, 1091 (E.D.Cal. 2018) and, thus, that this court should follow those decisions.
           26         Defendant has found that the split of district court opinions is pretty even, with
           27   a majority of the more recent and the more persuasive decisions (as explained in
           28   defendant’s moving papers) finding that a state's view of the measure of damages is
                                                        16
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 17 of 20 Page ID #:458



            1   inseparable from the substantive right of action, such that Section 425.13 must be
            2   applied in federal court. See Elias, supra, 2017 U.S.Dist.LEXIS 23229, *16; Thomas
            3   v. Hickman, 2006 U.S. Dist. LEXIS 72988, *41 (E.D. Cal. 2006) (finding Section
            4   425.13 intimately bound to the state substantive causes of action for professional
            5   negligence); Rhodes v. Placer Cnty., 2011 U.S. Dist.LEXIS 35498, *21 (E.D. Cal.
            6   2011), adopted, 2011 U.S.Dist.LEXIS 47894 (E.D. Cal. 2011) (§ 425.13 is applicable
            7   because plaintiff's punitive damages claims arise from state law claims); see also Allen
            8   v. Woodford, 2006 U.S.Dist.LEXIS 45254, *62-67 (E.D.Cal. 2006) (“§ 425.13 is so
            9   "intimately bound up" with the substantive law of [plaintiff’s] underlying claim that it
           10   must be applied by federal courts when addressing the issue of punitive damages”);
           11   Shekarlab v. County of Sacramento, 2018 U.S.Dist.LEXIS 70579, *7-10 (E.D. Cal.
           12   2018) (finding § 425.13 to be intimately bound to state substantive law and therefore a
 LLP




           13   substantive and not a procedural rule, and there being no direct conflict between
DEMARCO




           14   Section 425.13 and federal rules, Section 425.13 is applicable in federal court).
           15         Because plaintiff's punitive damages claim against Dr. Tyndall arises solely
TAYLOR




           16   from state law and is directly related to the manner in which Dr. Tyndall provided
           17   professional services, plaintiff was required to petition the court for leave to plead
           18   punitive damages pursuant to Section 425.13. Cooper, supra, 56 Cal.App.4th 744, 751
           19   (“when a gynecologist is accused, ..., of committing a sexual battery in the course of
           20   rendering gynecological services, that accusation is necessarily ‘directly related’ to the
           21   manner in which the gynecological services were rendered,” such that Section 425.13
           22   is applicable to a claim based thereon).
           23           Because plaintiff failed to seek leave of court, as required by Cal. Code of
           24   Civil Procedure § 425.13, before pleading a claim for punitive damages, her claim for
           25   punitive damages should be dismissed.
           26   ///
           27   ///
           28   ///
                                                        17
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 18 of 20 Page ID #:459



            1                                              XI.
            2                                       CONCLUSION
            3         Plaintiff’s FAC and each claim asserted is barred by the applicable limitations
            4   periods, the longest of which is four years. On its face, the FAC shows that plaintiff
            5   was aware in 1991, twenty-seven years ago, of the purportedly inappropriate conduct
            6   at the time it occurred; that plaintiff was also aware she suffered injuries in 1991 at the
            7   time they allegedly happened – twenty-seven years ago; and that plaintiff was aware
            8   at that same time that the alleged conduct of Dr. Tyndall was the cause of those
            9   injuries. Based on the allegations contained in plaintiff’s complaint, plaintiff further
           10   suspected the conduct was wrongful at that time, and her claims for assault and
           11   intentional infliction of emotional distress also reflect she was actually aware that the
           12   alleged conduct was purportedly wrongful twenty-seven years ago.
 LLP




           13         Plaintiff has conceded that her Third (based on Cal. Civil Code § 51.9) and
DEMARCO




           14   Fourth (based on Cal. Civil Code § 52.4) Claims for Relief may be dismissed.
           15   Plaintiff has failed to state facts upon which relief may be granted on her other claims
TAYLOR




           16   and she has asserted a claim for punitive damages without complying with Cal. Code
           17   of Civil Procedure § 425.13, as required. For those reasons, those claims should be
           18   dismissed.
           19         Because plaintiff cannot conceivably amend her complaint to avoid the statute
           20   of limitations bar, the Court may and should properly deny leave to amend.
           21   Leadsinger, Inc. v. BMG Music Publ'g, 512 F.3d 522, 532 (9th Cir. 2008) (court may
           22   deny leave to amend where amendment would be futile).
           23   DATED: March 25, 2019                       TAYLOR DEMARCO LLP
           24

           25
                                                        By:______________________________
           26                                               N. DENISE TAYLOR
                                                            CHERIE L. LIEURANCE
           27                                               Attorneys for Defendant,
                                                            GEORGE TYNDALL, M.D.
           28
                                                        18
                 REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF DEFENDANT
                       GEORGE TYNDALL, M.D. TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 19 of 20 Page ID #:460



            1                               CERTIFICATE OF SERVICE
            2
                I, Christine Chung, hereby certify that on this 25th day of March 2019, I electronically
            3   filed the following documents:
            4   REPLY MEMORANDUM OF POINTS AND AUTHORTIES IN SUPPORT OF
                MOTION OF DEFENDANT GEORGE TYNDALL, M.D. TO DISMISS
            5   PLAINTIFF’S FIRST AMENDED COMPLAINT
            6   with the Clerk of the United States District Court for the Central District of California
                using the CM/ECF system which shall send electronic notification to all counsel of
            7   record. See attached Notice of Electronic Service for all parties served.
            8   I declare under penalty of perjury that the foregoing is true and correct.
            9   Executed in Los Angeles, California on March 25, 2019.
           10

           11

           12
                                                           Christine Chung
 LLP




           13
DEMARCO




           14

           15
TAYLOR




           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                            1
                                                 CERTIFICATE OF SERVICE
          Case 2:18-cv-09530-SVW-GJS Document 47 Filed 03/25/19 Page 20 of 20 Page ID #:461



            1                                  SERVICE LIST
                                          Re: Jane Doe v. USC, et al.
            2                         Case No: 2:18-cv-09530-SVW-GJS
            3

            4
                Kevin T. Barnes, Esq.                  Attorneys for Plaintiff,
            5   Gregg Lander, Esq.                     JANE DOE
            6   LAW OFFICES OF KEVIN T.                Tel: (323) 549-9100
                BARNES                                 Fax: (323) 549-0101
            7   1635 Pontius Avenue, 2nd Floor         barnes@kbarnes.com
            8   Los Angeles, CA 90025                  lander@kbarnes.com

            9   Joseph Tojarieh, Esq.                  Attorneys for Plaintiffs,
                TOJARIEH LAW FIRM, P.C.                JANE DOE
           10
                10250 Constellation Boulevard,         Tel: (310) 553-5533
           11   Suite 100                              Fax: (310) 553-5536
           12   Los Angeles, CA 90067                  jft@tojariehlaw.com
 LLP




           13
DEMARCO




                Stephen Fraser, Esq.                   Attorneys for Defendant,
                Alexander Watson, Esq.                 UNIVERSITY OF SOUTHERN
           14                                          CALIFORNIA
                FRASER, WATSON & CROUCH, LLP
           15   100 West Broadway, Suite 650
                Glendale, CA 91210                     Tel: (818) 543-1380
TAYLOR




           16                                          Fax: (818) 543-1389
                                                       sfraser@fwcllp.com
           17                                          awatson@fwcllp.com
           18   Michael Williams, Esq.                 Attorneys for Defendant,
                Shon Morgan, Esq.                      UNIVERSITY OF SOUTHERN
           19                                          CALIFORNIA
                QUINN EMANUEL URQUHART &
           20   SULLIVAN
                865 South Figueroa Street              Tel: (213) 443-3000
           21                                          Fax: (213) 443-3100
                Los Angeles, CA 90017                  michaelwilliams@quinnemanuel.com
           22                                          shonmorgan@quinnemanuel.com
           23

           24

           25

           26

           27

           28

                                                       2
                                            CERTIFICATE OF SERVICE
